Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Fiddler does not disclose the one or more fans as claimed, the examiner disagrees. The applicant appears to be interpreting the pizza box as the food storage housing. The examiner points out that, while the box does house food, the element identified in this action is the container 10 which houses the pizza box.

Claim Interpretation
Claims 9, 21, and 27 recite “a humidity control element comprising a frozen fluid.” The examiner notes that a frozen fluid is a solid and might technically encompass materials at room temperature or greater. The applicant’s specification recites “the humidity control element 710 may, in some instances, comprise a frozen fluid (e.g., an ice pack or the like) configured to induce a localized cold region (e.g., relative to the temperature within the interior of the housing)” For the purpose of examination, “a humidity control element comprising a frozen fluid” will be interpreted as a fluid which would normally be liquid at ambient temperature but has been cooled to become solidified and colder than ambient, such that water vapor would condense thereon. No action is necessary on the applicant’s part unless there is disagreement on this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler (US 4922626 A), hereinafter Fiddler, in view of Birgen (US 20150329265 A1), hereinafter Birgen.

Regarding claim 9, Fiddler discloses a food transportation system (“The present invention relates to a container, specifically for the delivery of pizza, and to a related method” column 1, line 5) comprising: 
a food storage housing defining an interior configured to house one or more food items (“a container 10 for holding pizza” column 2, line 43), the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“the blower 36 causes air to flow along the duct 28, towards the front wall 20, through the opening 32 and into the passage formed by the interior front wall 20 of tray 12 and the exterior of front wall 94 of pizza box B, thence into the pizza box B, leaving the pizza box B through the opening 92, and re-entering the passage 28” column 4, line 2); and 

one or more fans attached to the interior of the food storage housing configured, in operation, to be in fluid communication with one or more food items housed by the food storage housing and further configured to cause moisture-laden air to circulate in the closed circuit air flow path (“To effect circulation of air between the duct 28 and the compartment 30, there is provided a blower 36 driven by an electric motor 38” column 3, line 7).

    PNG
    media_image1.png
    488
    565
    media_image1.png
    Greyscale

Fiddler does not disclose wherein the humidity control element comprises a frozen fluid.

However, Birgen teaches wherein the humidity control element comprises a frozen fluid (“The condensed moisture is then captured by an absorbent element placed adjacent to the cold spot and 

    PNG
    media_image2.png
    277
    542
    media_image2.png
    Greyscale

Fiddler discloses everything except for the claimed type of humidity control element. Birgen teaches the claimed humidity control element. The substitution of one known element (The desiccant of Fiddler) for another (The ice or frozen gel pack of Birgen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of ice or frozen gel pack taught in Birgen would have yielded predictable results, namely, the removal of moisture from the air (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claims 10 and 11, Fiddler, as modified by Birgen, discloses the food transportation system according to Claim 9. 

Bergen further teaches:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element (“a piece of paper towel 323, as an absorbent material, is coupled to a bottom of the cold substance holder 322 and the interior surface of the lid 320 by a band-aid-like, water resistant, and vapor permeable film 325, working as a drip member of the embodiment” paragraph [0036]); and


In view of Birgen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system disclosed by Fiddler.
One would have been motivated to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system because Birgen states “The condensed moisture is then captured by an absorbent element placed below” (abstract). Therefore, including the collector will capture the moisture that is collected, preventing it from returning to the food.

Regarding claim 16, Fiddler, as modified by Birgen, discloses the food transportation system according to Claim 9, wherein the housing defines an access door movable between an open configuration and a closed configuration and configured to enable access to the interior of the housing while in the open configuration (14).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, and further in view of Narang (US 4430989 A), hereinafter Narang.

Regarding claims 17 and 18, Fiddler, in view of Birgen, discloses the food transportation system according to Claim 16.


a detection system attached to the housing and configured to indicate the position of the access door; or
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans.

However, Narang teaches:
a detection system attached to the housing and configured to indicate the position of the access door (“switches 132, 134”); and
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans (“A safety feature is provided by two switches 132, 134 controlled by the oven door 24. The switch 132 is an override switch connected to the motors 62. Upon opening the door 24, the motors 62 will be shut down, thereby halting operation of the fans 54, 58. This will tend to minimize heat loss during those times the door 24 is opened”).

In view of Narang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a detection system attached to the housing and configured to indicate the position of the access door; and

receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans as is taught in Narang, in the food transporation system disclosed by Fiddler.
One would have been motivated to include:
a detection system attached to the housing and configured to indicate the position of the access door; and
a controller communicably coupled with the one or more fans and the detection system, wherein the controller is configured to: 
receive detection data from the detection system; 
determine the position of the access door based upon the detection data; and 
in an instance in which the access door is determined to be in the open position, halt operation of the one or more fans because Narang states “This will tend to minimize heat loss during those times the door 24 is opened.” Therefore, incorporating the teachings of Narang will minimize heat loss in Fiddler.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, and further in view of Smith (US 20150297029 A1), hereinafter Smith.

Regarding claim 19, Fiddler, in view of Birgen, discloses the food transportation system according to Claim 9, further comprising a heating elements positioned within interior of the housing (“Also provided in the duct 28 is a heater 70” Element 70 is illustrated as having a plurality of heating coils).

Fiddler, in view of Birgen, does not disclose wherein the heating elements are a plurality of film heating elements.



Fiddler discloses everything except for the claimed type of heating element. Smith teaches the claimed heating element. The substitution of one known element (The heating element 70 of Fiddler) for another (the film heating elements of Smith) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of film heating elements would have yielded predictable results, namely, electrically produced heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Smith, and further in view of Landgrebe (US 5493874 A), hereinafter Landgrebe.

Regarding claim 20, Fiddler, as modified by Birgen and Smith, discloses the food transportation system according to Claim 19.

Fiddler, as modified by Birgen and Smith, does not disclose a perforated grill configured to enclose the plurality of film heating elements.

However, Landgrebe teaches a perforated grill configured to enclose the heating elements (“two carriers 32 each supporting one heating pack 34... In preferable form, a carrier 32 comprises a folded, perforated sheet 36 of aluminum” column 3, line 28).

    PNG
    media_image3.png
    852
    526
    media_image3.png
    Greyscale


One would have been motivated to include a perforated grill configured to enclose the heating elements because aluminum is a good conductor and transmitter of heat. Therefore, including a perforated aluminum enclosure for the heating elements will improve transmission of heat.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, and further in view of Ehrlich (US 4255937 A), hereinafter Ehrlich.

Regarding claims 21-23, Fiddler discloses a food transportation system (“The present invention relates to a container, specifically for the delivery of pizza, and to a related method” column 1, line 5) comprising: 
a food storage housing defining an interior configured to house one or more food items (“a container 10 for holding pizza” column 2, line 43), the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“the blower 36 causes air to flow along the duct 28, towards the front wall 20, through the opening 32 and into the passage formed by the interior front wall 20 of tray 12 and the exterior of front wall 94 of pizza box B, thence into the pizza box B, leaving the pizza box B through the opening 92, and re-entering the passage 28” column 4, line 2); 
a humidity control element secured within the closed circuit air flow path and configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“dessicant cartridge 50, which serves to remove moisture from the air stream flowing in the duct 28” column 3, line 35).

Fiddler does not disclose:
wherein the humidity control element comprises a frozen fluid;
one or more fluid sensors configured to generate condensation data indicative of moisture condensed from the moisture-laden air by the humidity control element;

wherein the condensation collector is configured to house the humidity control element therein.

However, Birgen teaches wherein the humidity control element comprises a frozen fluid (“The condensed moisture is then captured by an absorbent element placed adjacent to the cold spot and between the cold spot and the stored food so that condensed moisture extracted from the air inside the food container is trapped and the food does not become soggy before consumption” paragraph [0007] and “The cold spot is preferably achieved by a properly chosen frozen substance such as an ice cube or a frozen gel packet” abstract); 
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element (“a piece of paper towel 323, as an absorbent material, is coupled to a bottom of the cold substance holder 322 and the interior surface of the lid 320 by a band-aid-like, water resistant, and vapor permeable film 325, working as a drip member of the embodiment” paragraph [0036]); and
wherein the condensation collector is configured to house the humidity control element therein (Figure 3C).

Fiddler does not disclose the claimed type of humidity control element. Birgen teaches the claimed humidity control element. The substitution of one known element (The desiccant of Fiddler) for another (The ice or frozen gel pack of Birgen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of ice or frozen gel pack taught in Birgen would have yielded predictable results, namely, the removal of moisture from the air (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, In view of Birgen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and

One would have been motivated to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system because Birgen states “The condensed moisture is then captured by an absorbent element placed below” (abstract). Therefore, including the collector will capture the moisture that is collected, preventing it from returning to the food.

Fiddler, as modified by Birgen, does not disclose:
one or more fluid sensors configured to generate condensation data indicative of moisture condensed from the moisture-laden air by the humidity control element; or
the condensation collector supporting the one or more fluid sensors.

However, Ehrlich teaches:
one or more fluid sensors configured to generate condensation data indicative of moisture condensed from the moisture-laden air by the humidity control element (“To secure against overflow of the tank 30, a water level control float 38 is connected in the circuit 39 from main line 36 to dehumidifier 20 to discontinue the dehumidifier operation when the tank 30 is full” column 1, line 67); and
the condensation collector supporting the one or more fluid sensors (Figure 2).

    PNG
    media_image4.png
    661
    343
    media_image4.png
    Greyscale

In view of Ehrlich’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
one or more fluid sensors configured to generate condensation data indicative of moisture condensed from the moisture-laden air by the humidity control element; and
the condensation collector supporting the one or more fluid sensors as is taught in Ehrlich, in the food transportation system as presently modified.
One would have been motivated to include:
one or more fluid sensors configured to generate condensation data indicative of moisture condensed from the moisture-laden air by the humidity control element; and
the condensation collector supporting the one or more fluid sensors because Ehrlich states the sensor is “To secure against overflow.” Therefore, including the sensor of Ehrlich will prevent overflow or spills.

Regarding claim 24, Fiddler, as modified by Birgen and Ehrlich, discloses the food transportation system according to Claim 21, further comprising one or more fans attached to the interior of the food storage housing configured, in operation, to be in fluid communication with one or more food items housed by the food storage housing and further configured to cause moisture-laden air to circulate in the closed circuit air flow path (“To effect circulation of air between the duct 28 and the compartment 30, there is provided a blower 36 driven by an electric motor 38” column 3, line 7).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ehrlich, and further in view of Smith (US 20150297029 A1), hereinafter Smith.

Regarding claim 25, Fiddler, in view of Birgen and Ehrlich, discloses the food transportation system according to Claim 9, further comprising a heating elements positioned within interior of the housing (Element 70 is illustrated as a plurality of heating coils).

Fiddler, in view of Birgen and Ehrlich, does not disclose wherein the heating elements are a plurality of film heating elements.

However, Smith teaches a plurality of film heating elements (“cooking appliances that include one or more thin-film heating elements”).

Fiddler discloses everything except for the claimed type of heating element. Smith teaches the claimed heating element. The substitution of one known element (The heating element 70 of Fiddler) for another (the film heating elements of Smith) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of film heating elements would have yielded predictable results, namely, electrically produced heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ehrlich, in view of Smith, and further in view of Landgrebe.

Regarding claim 26, Fiddler, in view of Birgen, Ehrlich, and Smith, discloses the food transportation system according to Claim 25. 

Fiddler, in view of Birgen, Ehrlich, and Smith, does not disclose a perforated grill configured to enclose the plurality of film heating elements.

However, Landgrebe teaches a perforated grill configured to enclose the heating elements (“two carriers 32 each supporting one heating pack 34... In preferable form, a carrier 32 comprises a folded, perforated sheet 36 of aluminum” column 3, line 28).

In view of Landgrebe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a perforated grill configured to enclose the heating elements as is taught in Landgrebe, in the food transportation system as presently modified.
One would have been motivated to include a perforated grill configured to enclose the heating elements because aluminum is a good conductor and transmitter of heat. Therefore, including a perforated aluminum enclosure for the heating elements will improve transmission of heat.

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, and further in view of Alexander (US 20190112119 A1), hereinafter Alexander.

Regarding claim 27, Fiddler discloses a food transportation system (“The present invention relates to a container, specifically for the delivery of pizza, and to a related method” column 1, line 5) comprising: 
a food storage housing defining an interior configured to house one or more food items (“a container 10 for holding pizza” column 2, line 43), the food storage housing defining at least in part a 
a humidity control element secured within the closed circuit air flow path and configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“dessicant cartridge 50, which serves to remove moisture from the air stream flowing in the duct 28” column 3, line 35); and 
a plurality of heating elements attached to the interior of the food storage housing configured, in operation, to be disposed proximate one or more food items housed by the food storage housing (Element 70 is illustrated as a plurality of heating coils).

Fiddler does not disclose:
wherein the humidity control element comprises a frozen fluid; or
the plurality of heating elements positioned to segment the interior of the food storage housing.

However, Birgen teaches wherein the humidity control element comprises a frozen fluid (“The condensed moisture is then captured by an absorbent element placed adjacent to the cold spot and between the cold spot and the stored food so that condensed moisture extracted from the air inside the food container is trapped and the food does not become soggy before consumption” paragraph [0007] and “The cold spot is preferably achieved by a properly chosen frozen substance such as an ice cube or a frozen gel packet” abstract).

Fiddler does not disclose the claimed type of humidity control element. Birgen teaches the claimed humidity control element. The substitution of one known element (The desiccant of Fiddler) for another (The ice or frozen gel pack of Birgen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of ice or frozen gel pack taught in Birgen would have 

Fiddler, as modified by Birgen does not disclose the plurality of heating elements positioned to segment the interior of the food storage housing. 

However, Alexander teaches the plurality of heating elements (“one or more heat transfer elements 50, which can include one or more heating elements 52” paragraph [0014]) positioned to segment the interior of the food storage housing (“the one or more heat transfer elements 50 can be housed in the one or more walls 40 of the container 100” paragraph [0014] and “at least one of the one or more heat transfer elements are disposed in the one or more partition walls” claim 5).

    PNG
    media_image5.png
    442
    579
    media_image5.png
    Greyscale

In view of Alexander teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the plurality of heating elements 
One would have been motivated to include the plurality of heating elements positioned to segment the interior of the food storage housing because Alexander states “In another embodiment, each of the two subchambers 32, 34 can be selectively heated, for example to the same temperature or to different temperatures” (paragraph [0013]). Therefore, including a heated partition will allow a variety of heating choices.

Regarding claim 31, Fiddler, as modified by Birgen and Alexander, discloses the food transportation system according to Claim 27, further comprising one or more fans attached to the interior of the food storage housing configured, in operation, to be in fluid communication with the one or more food items housed by the food storage housing and further configured to cause moisture-laden air to circulate in the closed circuit air flow path (“To effect circulation of air between the duct 28 and the compartment 30, there is provided a blower 36 driven by an electric motor 38” column 3, line 7).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Alexander, and further in view of Ehrlich.

Regarding claim 28, Fiddler, as modified by Birgen and Alexander, discloses the food transportation system according to Claim 27.

Fiddler, as modified by Birgen and Alexander, does not disclose one or more fluid sensors configured to generate condensation data indicative of the moisture condensed from the moisture-laden air by the humidity control element.

However, Ehrlich teaches one or more fluid sensors configured to generate condensation data indicative of the moisture condensed from the moisture-laden air by the humidity control element (“To secure against overflow of the tank 30, a water level control float 38 is connected in the circuit 39 from 

In view of Ehrlich’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include one or more fluid sensors configured to generate condensation data indicative of the moisture condensed from the moisture-laden air by the humidity control element as is taught in Ehrlich, in the food transportation system as presently modified.
One would have been motivated to include one or more fluid sensors configured to generate condensation data indicative of the moisture condensed from the moisture-laden air by the humidity control element because Ehrlich states the sensor is “To secure against overflow.” Therefore, including the sensor of Ehrlich will prevent overflow or spills.

Regarding claims 29 and 30, Fiddler, as modified by Birgen, Alexander, and Ehrlich, discloses the food transportation system according to Claim 28.

Birgen further teaches: 
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element (“a piece of paper towel 323, as an absorbent material, is coupled to a bottom of the cold substance holder 322 and the interior surface of the lid 320 by a band-aid-like, water resistant, and vapor permeable film 325, working as a drip member of the embodiment” paragraph [0036]); and
wherein the condensation collector is configured to house the humidity control element therein (Figure 3C).

In view of Birgen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and

One would have been motivated to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system because Birgen states “The condensed moisture is then captured by an absorbent element placed below” (abstract). Therefore, including the collector will capture the moisture that is collected, preventing it from returning to the food.

Ehrlich further teaches the condensation collector supporting the one or more fluid sensors (Figure 2). The examiner notes that there are a finite number of configurations available to one having ordinary skill in the art for supporting the sensor relative to the collector. In this regard, it is noted that Ehrlich teaches the collector supports the sensor. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide support the sensor with the collector since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Additionally, using the collector to support the sensor means that an additional support solely for the sensor can be excluded and thereby reduce manufacturing costs.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Alexander, and further in view of Landgrebe.

Regarding claim 32, Fiddler, in view of Birgen and Alexander, discloses the food transportation system according to Claim 27. 

Fiddler, in view of Birgen and Alexander, does not disclose a perforated grill configured to enclose the plurality of heating elements.

However, Landgrebe teaches a perforated grill configured to enclose the heating elements (“two carriers 32 each supporting one heating pack 34... In preferable form, a carrier 32 comprises a folded, perforated sheet 36 of aluminum” column 3, line 28).

In view of Landgrebe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a perforated grill configured to enclose the heating elements as is taught in Landgrebe, in the food transportation system as presently modified.
One would have been motivated to include a perforated grill configured to enclose the heating elements because aluminum is a good conductor and transmitter of heat. Therefore, including a perforated aluminum enclosure for the heating elements will improve transmission of heat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura (US 5022167 A) 

    PNG
    media_image6.png
    681
    435
    media_image6.png
    Greyscale

Scherck (US 2853997 A) “a flexible, perforated, protective shield presented interiorly of said heating element throughout its extent”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799